Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-27 are currently pending.

Drawings
The drawings are accepted.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “next adjacent” in line 4. It appears this should read “adjacent”. For examination purposes, “next adjacent” has been construed as “adjacent”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “said tension rods are oriented obliquely relative to the longitudinal direction” in lines 1-2. However, “said tension rods” lacks antecedent basis. For examination purposes, claim 13 has been construed as being dependent on claim 12 to overcome the antecedent basis issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-13, 17, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-kaabi et al. (US 8973508 B2).
Regarding claim 1, Al-Kaabi teaches (Fig. 1a-1c and 2a-2b): A railroad well car body unit (24, 26) comprising: a pair of first and second side beams (42, 44), said side beams (42, 44) extending lengthwise between first and second railcar end sections (36, 38) mounted to railcar trucks (Fig. 2a) for rolling motion in a longitudinal direction along railroad car tracks; said railroad well car (20) having a well (40) defined between said side beams (42, 44) and said first and second railcar end sections (36, 38); first and second container support cross-beams (54, 56) extending cross-wise between said first and second side beams (42, 44) (Fig. 1c); an intermediate container support cross-beam (52) located between and spaced from said first and second container support cross-beams (54, 56); said first and second container support cross-beams (54, 56) having container indexing fittings (locating cones 68) upon which to locate shipping containers (col. 6, lines 49-50); an array of struts (cross braces 62) extending between, and mounted to, said first and second side beams (42, 44) (through a mounting bracket) (col. 6, lines 27-31; Fig. 1c); said array (62) including at least a first strut and a second strut (62); said first strut (62) having a first end mounted to said first side beam (42) and a second end mounted to said second side beam (44); and said first strut being angled obliquely relative to said longitudinal direction (Fig. 1c).  
Regarding claim 2, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said second strut (62) has a first end mounted to said first side beam (42) and a second end mounted to said second side beam (44) and said second strut (62) is angled obliquely relative to said longitudinal direction (Fig. 1c). 
Regarding claim 3, Al-kaabi teaches the elements of claim 2, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first and second struts (62) are angled relative to said longitudinal direction at angles of equal magnitude (Fig. 1c) and opposite hand (both left and right hand of the longitudinal center line of the car extend at the same angle). 
Regarding claim 4, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first (62) and second struts (62) are adjacent to each other (Fig. 1c).
Regarding claim 5, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first (54) and second container support cross-beams (56) each have a respective uppermost surface upon which to seat a shipping container (Fig. 2b); said first strut (62) has an uppermost extremity (Fig. 2b); and said uppermost extremity of said first strut (62) lies at a lower height than do said respective uppermost surfaces of said first and second cross-beams (54, 56) (when the containers are supported entirely by cross members; col. 6, lines 43-46). 
Regarding claim 6, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said railroad well car (20) is free of cross-ties. 
Regarding claim 7, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first and second container support cross-beams (54, 56) are mounted to said first and second side beams (42, 44) at moment connections (col. 7, lines 44-46). 
Regarding claim 11, Al-Kaabi teaches (Fig. 1a-1c and 2a-2b): A railroad well car body unit (24) comprising: a pair of first and second side beams (42, 44), said side beams (42, 44) extending lengthwise between first and second railcar end sections (36, 38) mounted to railcar trucks (Fig. 2a) for rolling motion in a longitudinal direction along railroad car tracks; said railroad well car (20) having a well (40) defined between said side beams (42, 44) and said first and second railcar end sections (36, 38); first and second container support cross-beams (54, 56) extending cross-wise between said first and second side beams (42, 44) (Fig. 1c); an intermediate container support cross-beam (52) located between and spaced from said first and second container support cross-beams (54, 56); said first and second container support cross-beams (54, 56) having container indexing fittings (locating cones 68) upon which to locate shipping containers (col. 6, lines 49-50); and bracing (62) mounted along said well car body (24) between said side beams (42, 44), said bracing (62) including an array of elongate members (cross-braces 62), said elongate members including tension members (62). 
Regarding claim 12, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said tension members (62) are tension rods (Fig. 1c). 
Regarding claim 13, Al-kaabi teaches the elements of claim 12, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said tension rods (62) are oriented obliquely relative to the longitudinal direction (Fig. 1c). 
Regarding claim 17, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first and second container support cross-beams (54, 56) each have a respective uppermost surface upon which to seat a shipping container (Fig. 1c); said first tension member (62) has an uppermost extremity (Fig. 1c); and said uppermost extremity of said first tension member (62) lies at a lower height than said respective uppermost surfaces of said first and second cross-beams (54, 56) (when the containers are supported entirely by cross members; col. 6, lines 43-46).
Regarding claim 19, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): (a) said tension members (62) are rods (Fig. 1c), and said rods are pre-tensioned (col. 9, lines 13-18). 
Regarding claim 21, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first and second container support cross-beams (54, 56) each have a respective uppermost surface upon which to seat a shipping container (Fig. 1c); said bracing (62) has an uppermost height (Fig. 1c); and said uppermost height of said bracing (62) lies at a lower height than do said respective uppermost surfaces of said first and second cross-beams (54, 56) (when the containers are supported entirely by cross beams; col. 6, lines 43-46). 
Regarding claim 22, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said railroad well car (20) is free of cross-ties. 
Regarding claim 23, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first and second container support cross-beams (54, 56) are mounted to said first and second side beams (42, 44) at moment connections (col. 7, lines 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Al-kaabi et al. (US 8973508 B2).
Regarding claim 8, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first container support cross-beam (54) has a vertical through-thickness; said first strut (62) has a vertical through- thickness. 
Al-Kaabi does not explicitly teach that said vertical through-thickness of said first strut is less than said vertical through-thickness of said first container support cross-beam. 
However, it would have been obvious matter of design choice to make the vertical through-thickness of the first strut less than the vertical through-thickness of said first container support cross-beam, to reduce the overall weight of the well car while still allowing the struts to act as a shear transferring assembly. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 9, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said well car body unit (24, 26) has an open bottom (Fig. 1b) and said array of struts (62) is spaced along said body unit (24). 
Al-Kaabi does not explicitly teach that said array of struts limit opening passages through said open bottom to under 30 sq. ft. 
However, it would have been obvious matter of design choice to configure the array of struts to limit opening passages through said open bottom to under 30 sq. ft, to ensure that the container or ladings to not fall through the passages when being transferred. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 10, Al-kaabi teaches the elements of claim 1, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said well car body unit (24, 26) has an open bottom (Fig. 1b) and an array of struts (62), but does not explicitly teach that said array of struts limit opening passages through said open bottom to obstruct any object having dimensions greater than 2 ft x 8 ft. 
However, it would have been obvious matter of design choice to configure the array of struts to limit opening passages through said open bottom to obstruct any object having dimensions greater than 2 ft x 8 ft, to ensure that the container or ladings to not fall through the passages when being transferred. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 24, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said first container support cross-beam (54) has a vertical through-thickness; said bracing (62) has a vertical through- thickness. 
Al-Kaabi does not explicitly teach that said vertical through-thickness of said bracing is less than said vertical through-thickness of said first container support cross-beam.
However, it would have been obvious matter of design choice to make the vertical through-thickness of the bracing less than the vertical through-thickness of said first container support cross-beam, to reduce the overall weight of the well car while still allowing the bracing to act as a shear transferring assembly. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 25, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said well car body unit (24, 26) has an open bottom (Fig. 1b) and said bracing (62) is spaced along said body unit (24). 
Al-Kaabi does not explicitly teach that said bracing limit opening passages through said open bottom to under 30 sq. ft.
However, it would have been obvious matter of design choice to configure the bracing to limit opening passages through said open bottom to under 30 sq. ft, to ensure that the container or ladings to not fall through the passages when being transferred. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 26, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi further teaches (Fig. 1a-1c and 2a-2b): said well car body unit (24, 26) has an open bottom (Fig. 1b) and a bracing (62), but does not explicitly teach that said bracing limit opening passages through said open bottom to obstruct any object having dimensions greater than 2 - ½ ft x 7 ft. 
However, it would have been obvious matter of design choice to configure the bracing to limit opening passages through said open bottom to obstruct any object having dimensions greater than 2 - ½ ft x 7 ft, to ensure that the container or ladings to not fall through the passages when being transferred. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

Claims 14-16, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Al-kaabi et al. (US 8973508 B2), in view of Terlecky et al. (US 4905608 A).
Regarding claim 14, Al-kaabi teaches the elements of claim 11, as stated above. Al-Kaabi does not explicitly teach that the tension members include cables. 
However, Terlecky teaches (Fig. 1-3): A railroad well car with tension members (col. 3, lines 45-54) that include cables (diagonal strap 42, longitudinal and lateral strapping 44, 46). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Al-Kaabi to make the tension members cables, as taught by Terlecky, to “to rigidify the support frame assembly and provide protection against container floor breakout such that if there is a failure of a container floor, the lading will not fall onto the track but instead will be restrained by the lattice” (col. 3, lines 45-54). 
Regarding claim 15, Al-kaabi and Terlecky teach the elements of claim 14, as stated above. Al-Kaabi does not explicitly teach that said cables are strung across said well at oblique angles relative to said longitudinal direction. 
However, Terlecky teaches (Fig. 1-3): A railroad well car with tension members (col. 3, lines 45-54) that include cables (diagonal strap 42) that are strung across said well at oblique angles relative to said longitudinal direction (Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Al-Kaabi to include cables that are strung across said well at oblique angles relative to said longitudinal direction, as taught by Terlecky, to “to rigidify the support frame assembly and provide protection against container floor breakout such that if there is a failure of a container floor, the lading will not fall onto the track but instead will be restrained by the lattice” (col. 3, lines 45-54). 
Regarding claim 16, Al-kaabi and Terlecky teach the elements of claim 14, as stated above. Al-Kaabi does not explicitly teach that said cables are string back and forth across said well between a set of fairleads mounted to said side beams. 
However, Terlecky teaches (Fig. 2-5): said cables (42) are string back and forth across said well between a set of fairleads (upstanding clevis 64 with openings 66) mounted to said side beams (38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Al-Kaabi to string the cables back and forth across said well between a set of fairleads mounted to said side beams, as taught by Terlecky, to securely pin the cables to the side beams of the well car. 
Regarding claim 20, Al-kaabi teaches the elements of claim 19, as stated above. Al-Kaabi does not explicitly teach that said tension members (62) are mounted in a criss-crossing arrangement.
However, Terlecky teaches (Fig. 2-5): tension members (56) that are mounted in a criss-crossing arrangement (Fig. 2-3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Al-Kaabi to include criss-crossing tension members, as taught by Terlecky, to reinforce the corners of the well car and provide “extra resistance against inward flexing of the side sills” (col. 3, line 63 – col. 4, line 4). 
Regarding claim 27, Al-Kaabi teaches (Fig. 1a-1c and 2a-2b): A railroad well car body unit (24, 26) comprising: a pair of first and second side beams (42, 44), said side beams (42, 44) extending lengthwise between first and second railcar end sections (36, 38) mounted to railcar trucks (Fig. 2a) for rolling motion in a longitudinal direction along railroad car tracks; said railroad well car (20) having a well (40) defined between said side beams (42, 44) and said first and second railcar end sections (36, 38); first and second container support cross-beams (54, 56) extending cross-wise between said first and second side beams (42, 44) (Fig. 1c); an intermediate container support cross-beam (52) located between and spaced from said first and second container support cross-beams (54, 56); and cross-bracing (cross braces 62) mounted along said well car body between said side beams (42, 44), said cross-bracing (62) including an array of elongate members (62) extending in an obliquely angled (Fig. 1c) along said well. 
Al-Kaabi does not explicitly teach that the array of elongate members (62) are mounted in a criss-crossing pattern along said well. 
However, Terlecky teaches (Fig. 2-5): elongate members (56) that are mounted in a criss-crossing arrangement (Fig. 2-3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Al-Kaabi to include criss-crossing elongate members, as taught by Terlecky, to reinforce the corners of the well car and provide “extra resistance against inward flexing of the side sills” (col. 3, line 63 – col. 4, line 4).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18, the prior art fails to teach said bracing includes cables and at least one of said cables passes under said first container support cross-beam. While the secondary reference Terlecky teaches (Fig. 1-3): A railroad well car with tension members (col. 3, lines 45-54) that include cables (diagonal strap 42) that are strung across said well at oblique angles relative to said longitudinal direction (Fig. 3), the examiner finds no obvious reason to modify the primary reference Al-Kaabi such that at least one of said cables passes under said first container support cross-beam. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3410227-A: Teaches upright diagonal Crisscrossing beams 194 connect between posts 102 and floor beam 190 to define a dividing wall between each end section and the well to define 3 separate container compartments (see Fig. 4). 
US-4703699-A: Teaches (Fig. 1-2): the lower portions of the two side sills 22 are connected to each other by transverse beams 50 and cross beams 52; the beams 50 and 52 are attached to the channel members 48, and intermediate portions of the beams 52 are welded to centered pads 54 thereby strengthening the side sills' resistance to lateral deflection and assisting them in resisting buckling.
US-4893567-A: Teaches (Fig. 2 and 4): a truss structure including a plurality of transverse members 108 and diagonal members 110 is provided to stiffen the car unit 18; the truss structure interconnects the opposite bottom chord members 80 at several places where attachment plates 112 are welded to the bottom chords 80, and also interconnects each container support member 54 with the laterally opposite one and with the portions of the truss structure fastened to the bottom chords 80; This serves to support the side sills 46 against buckling under the various loads to which they may be subjected during operation of the car 12.
US-6148965-A: Teaches that at each end of floor assembly 50 there is a pair of load spreading struts 88 and 90; they transfer longitudinal loads between end structures 36 and 38 and side beam assemblies 42 and 44 through end cross beams 58 and 60. 
US-6354778-B1: Teaches the floor structure 31 of the well car 20, as illustrated in FIG. 3, extends between parallel spaced apart bottom side chords 24 and comprises load supporting transverse members 34, intermediate transverse members 36 and bulkhead bottom flanges 38; extending between adjacent transverse members are diagonal struts 40 and diagonal end struts 42 which are arranged in a symmetrical layout about the center load support transverse member 44.
US-6866452-B2: Teaches the spanning portion has a first vertical through thickness; the first end portion has a second vertical through thickness; the second vertical through thickness is smaller than the first vertical through thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617